DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered. 
Claim Objections
Claim 71 is objected to because of the following informalities: claim 71 recites “the first portion of the second portion.” It is believed this should be changed to “the first portion and the second portion.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-56, 59 & 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagihara et al. (US 2010/0067084 A1, cited previously) in view of Moffat et al. (US 2007/0241076 A1, cited previously), further in view of Behin et al. (US 2001/0048784 A1).
Hagihara, Moffat and Behin disclose MEMS. Therefore, they are analogous art.
	Regarding claim 49, Hagihara discloses a micromirror comprising: a mirror (Figs. 1-3: mirror) pivotally attached to a mount (Figs. 1-3: 3 – movable frame) by a first pivoting structure 
that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-3: 6 – second hinges); a first comb drive having a first portion fixed relative to the mirror (Figs. 1-3: 2a – electrodes) and a second portion fixed relative to the mount (Figs. 1-3: 3a – electrodes), and the first comb drive being adapted to actuate the mirror about the first axis (see Figs. 1-3); a first support structure pivotally attached to the mount (Figs. 1-3: 4 – fixed frame) by a second pivoting structure that permits pivotal movement of the mount relative to the first support structure about a second axis, and the second axis being non-parallel to the first axis (Figs. 1-3: 5 – first hinges); and a second comb drive having a first portion fixed relative to the mount (Figs. 1-3: 3b – electrodes) and a second portion fixed relative to the first support structure (Figs. 1-3: 4a – electrodes), and the second comb drive being adapted to actuate the mount about the second axis (see Figs. 1-3); wherein: the first portion and the second portion of at least one of the first comb drive and the second comb drive are formed from a common layer of material with the first 
	Hagihara neither teaches nor suggests for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis.
	However, Moffat discloses a micromirror in which for a comb drive, a first portion is offset from a second portion in a vertical direction perpendicular to a rotational axis (see Figs. 3G-H: 140 & 150 – rotor & stator fingers are vertically offset). Among the benefits of this configuration includes achieving high actuator strength and speed and improved angular range (paras [0003] & [0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror of Hagihara such that for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis, as taught by Moffat, in order to achieve high actuator strength and speed and improved angular range.
	Hagihara and Moffat neither teach nor suggest the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material. 
	However, Behin discloses a micromirror in which the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material (para [0043]: “etching narrow trenches in the layer from which the comb-fingers and the gimbaled structure has been fabricated, and filling these trenches with insulating material”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micromirror of Hagihara and Moffat such that the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material, as taught by Behin, in order to ensure the comb drives can support a voltage difference and be used for actuating.
	Regarding claim 50, Hagihara, Moffat and Behin disclose with the micromirror in a non-actuated position, at least the mirror, the mount, the first pivoting structure, and the second pivoting structure are disposed in a common plane (see Hagihara Fig. 3).  
	Regarding claim 51, Hagihara, Moffat and Behin disclose the second portion of the first comb drive and the second portion of the second comb drive are disposed in the common plane (see Hagihara Fig. 3).  
	Regarding claim 52, Hagihara, Moffat and Behin disclose the mount is a frame that circumscribes the mirror and the first pivoting structure is inside the frame (see Hagihara Fig. 3).  
	Regarding claim 53, Hagihara, Moffat and Behin disclose the second comb drive and the second pivoting structure are outside the frame (see Hagihara Fig. 3).  
	Regarding claim 54, Hagihara, Moffat and Behin disclose the first comb drive is adjacent to the mirror (see Hagihara Figs. 1-3).  
	Regarding claim 55, Hagihara, Moffat and Behin disclose the second pivoting structure comprises a first pivot segment aligned with a second pivot segment along the second axis (see 
	Regarding claim 56, Hagihara, Moffat and Behin disclose the first portion of the first comb drive and the first portion of the second comb drive are electrically coupled (see Hagihara Figs. 1-5: they are seen to be coupled via electrodes 3a).  
	Regarding claim 59, Hagihara, Moffat and Behin disclose the offset first and second portions of the at least one comb drive are formed from a common wafer (see Hagihara Figs. 6-9 & Moffat Figs. 3G-H).  
	Regarding claim 72, Hagihara, Moffat and Behin disclose the first comb drive, the first support structure, and the second comb drive are formed from a common layer of material (Hagihara Figs. 4A-B & para [0043]; Moffat Figs. 3G-H); and for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis (Moffat Figs. 3G-H).
Claims 60-65, 68-71 & 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soneda et al. (US 2003/0218793 A1, previously cited) in view of Moffat et al., further in view of Behin et al. 
Soneda, Moffat and Behin disclose MEMS. Therefore, they are analogous art.
	Regarding claim 60, Soneda discloses a micromirror array comprising: an array of micromirrors (Figs. 5-6: X2’ – micro mirror units), each micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-4: 140 – torsion bars); a first comb drive having a first portion fixed relative to the 
	The above embodiment of Soneda neither teaches nor suggests the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the array of micromirrors being mounted adjacent to the second side of the TSV wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections.  
	However, in a third embodiment, Soneda discloses a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of the first embodiment of Soneda such that the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the array of micromirrors being mounted adjacent to the second side of the TSV wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections, as taught by the third embodiment of Soneda, in order to reduce the thickness of the micromirror array.
Soneda neither teaches nor suggests for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis.
	However, Moffat discloses a micromirror in which for a comb drive, a first portion is offset from a second portion in a vertical direction perpendicular to a rotational axis (see Figs. 3G-H: 140 & 150 – rotor & stator fingers are vertically offset). Among the benefits of this configuration includes achieving high actuator strength and speed and improved angular range (paras [0003] & [0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda such that for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction 
Soneda and Moffat neither teach nor suggest the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material. 
	However, Behin discloses a micromirror in which the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material (para [0043]: “etching narrow trenches in the layer from which the comb-fingers and the gimbaled structure has been fabricated, and filling these trenches with insulating material”). Among the benefits of this modification includes ensuring the comb drives can support a voltage difference and be used for actuating (para [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micromirror of Soneda and Moffat such that the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material, as taught by Behin, in order to ensure the comb drives can support a voltage difference and be used for actuating.
	Regarding claim 61, Soneda, Moffat and Behin disclose the first portion of the first comb drive is electrically isolated from the second portion of the first comb drive; and the first portion of the second comb drive is electrically isolated from the second portion of the second comb drive (Soneda paras [0055]-[0056]: each portion can be electrically charged via a different electrode pad).  

	Regarding claim 63, Soneda, Moffat and Behin disclose the TSV wafer comprises a cavity below a mirror surface (Soneda Fig. 17: 203 – retrieved portion).  
	Regarding claim 64, Soneda, Moffat and Behin disclose the electrical connections comprise posts that extend out from the second side of the TSV wafer and space the micromirror from the TSV wafer (Soneda Fig. 17: 304 – single-bead solder bumps).  
Regarding claim 65, Soneda, Moffat and Behin disclose the second portion of the second comb drive is attached to a second support structure, and the second support structure is fixed relative to the first support structure (Soneda Fig. 17: 304 – single-bead solder bumps).  
	Regarding claim 68, Soneda, Moffat and Behin disclose the array of micromirrors is formed from a common layer of material (Soneda Fig. 5: 100 – micro mirror substrate)  
	Regarding claim 69, Soneda, Moffat and Behin disclose the first comb drive comprises a plurality of first portions and a plurality of second portions (see Soneda Figs. 1-4), the plurality of second portions being connected to at least two different electrical connections (Soneda paras [0055]-[0056]).  
	Regarding claim 70, Soneda, Moffat and Behin disclose the second comb drive comprises a plurality of first portions and a plurality of second portions (see Soneda Figs. 1-4), the second portions being connected to at least two different electrical connections (Soneda para [0056]).  
Regarding claim 71, Soneda discloses a micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first 
	The above embodiment of Soneda neither teaches nor suggests the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the electrical connections extending out from the second side of the TSV wafer.  
	However, in a third embodiment, Soneda discloses a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer (Fig. 17: 220 – electrical conductor; the electrical connections are further seen to include wiring 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of the first embodiment of Soneda such that the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the electrical connections extending out from the second side of the TSV wafer, as taught by the third embodiment of Soneda, in order to reduce the thickness of the micromirror array.
Soneda neither teaches nor suggests for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis.
	However, Moffat discloses a micromirror in which for a comb drive, a first portion is offset from a second portion in a vertical direction perpendicular to a rotational axis (see Figs. 3G-H: 140 & 150 – rotor & stator fingers are vertically offset). Among the benefits of this configuration includes achieving high actuator strength and speed and improved angular range (paras [0003] & [0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda such that for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis, as taught by Moffat, in order to achieve high actuator strength and speed and improved angular range.

	However, Behin discloses a micromirror in which the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material (para [0043]: “etching narrow trenches in the layer from which the comb-fingers and the gimbaled structure has been fabricated, and filling these trenches with insulating material”). Among the benefits of this modification includes ensuring the comb drives can support a voltage difference and be used for actuating (para [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micromirror of Soneda and Moffat such that the first portion and the second portion of at least one of the first comb drive and the second comb drive are electrically isolated by an isolation trench that is formed in the common wafer and that is filled with insulating material, as taught by Behin, in order to ensure the comb drives can support a voltage difference and be used for actuating.
Regarding claim 73, Soneda, Moffat and Behin disclose the first comb drive, the first support structure, and the second comb drive are formed from a common layer of material (Moffat Figs. 3G-H); and for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis (Moffat Figs. 3G-H).
Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soneda et al. in view of Moffat et al., further in view of Behin et al., and further in view of Ohmori (US 2009/0002798 A1, cited previously).
	Soneda, Moffat, Behin and Ohmori disclose MEMS. Therefore, they are analogous art.
	Regarding claim 66, Soneda, Moffat and Behin neither teach nor suggest the first support structure and the second support structure comprise posts that space the micromirror from the second side of the TSV wafer.  
	However, Ohmori discloses a micromirror array in which a first support structure and a second support structure comprise posts that space the micromirror from the second side of the TSV wafer (see Figs. 5A-C: portions from which comb electrodes 24a and 24c protrude). Among the benefits of this configuration includes improving the stability of the mirror.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda, Moffat and Behin such that the first support structure and the second support structure comprise posts that space the micromirror from the second side of the TSV wafer, as taught by Ohmori, in order to improve the stability of the mirror.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872